Citation Nr: 1630232	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  94-05 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating for seborrheic dermatitis and neurodermatitis with acne scarring and hyperpigmentation of the groin in excess of 50 percent prior to December 10, 2013, and in excess of 60 percent thereafter.  

2.  Whether the December 2001 rating decision was timely appealed.

3.  Entitlement to an effective date prior to February 11, 2005, for the grant of a 50 percent rating for anxiety disorder.  

4.  Entitlement to an effective date prior to February 11, 2005, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

5.  Entitlement to an increased initial evaluation for anxiety disorder, rated as 10 percent disabling from November 7, 1996 until February 10, 2005, and as 50 percent disabling for the period beginning February 11, 2005.

6.  Entitlement to an effective date prior to November 7, 1996 for the grant of service connection for anxiety disorder.  


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


WITNESS AT HEARING ON APPEAL

E.T., expert witness


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1993 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, in which the RO denied the Veteran's claim for a disability rating greater than 50 percent for a skin disability (which was characterized as cystic acne, atrophic striae of groin, neurodermatitis of scrotum with psychophysiologic dermatological disorder).  The Board remanded this claim to the RO for additional development on numerous occasions, including in December 1997, May 2003, May 2004, January 2009, and January 2013. 

This matter also is on appeal from a December 2001 rating decision which awarded the Veteran service connection, with a 10 percent initial rating effective November 7, 1996, for anxiety disorder.  The Veteran filed a notice of disagreement with both the rating assigned and the effective date of the award in March 2002.  The May 2004 Board decision remanded the claims pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) in order for a Statement of the Case to be issued.  As will be discussed in detail below, a Supplemental Statement of the Case was issued in May 2005 and the issue is whether the Veteran timely perfected his appeal.

Also of record is a May 2005 rating decision in which the RO granted, in pertinent part, the Veteran's claims of entitlement to a TDIU effective February 11, 2005, and a disability rating greater than 10 percent for service-connected anxiety disorder (which was characterized as anxiety disorder, not otherwise specified, with mixed personality disorders), assigning a 50 percent rating effective February 11, 2005.  The Veteran disagreed with this decision in June 2005, seeking an earlier effective date than February 11, 2005, for the grant of a TDIU and for the 50 percent rating assigned for his service-connected anxiety disorder.  The Board notes that prior Board decisions cite the NOD as having been received in July 2005, however, review of the record reflects a June 2005 NOD as to the effective date of the 80% and TDIU ratings which is date-stamped June 23, 2005.  The SOC was issued in June 2006 and the Veteran perfected the appeal.

In January 2006, the Board denied the Veteran's increased rating claim for a skin disability and remanded his earlier effective date claims to the RO for additional development as a SOC had yet to be issued.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Both the Veteran, through his attorney, and VA's Office of General Counsel filed a Joint Motion for Remand (Joint Motion) with the United States Court of Appeals for Veterans Claims (Court) seeking a Court remand of the Board's January 2006 denial of his increased rating claim for a skin disability.  In August 2007, the Court vacated and remanded the Board's January 2006 denial of the Veteran's increased rating claim for a skin disability.  

Pursuant to the Court's August 2007 Order, the Board remanded all of the Veteran's currently appealed claims to the RO for additional development in January 2009.  

In a January 2013 decision, the Board denied the Veteran's earlier effective date claims, and remanded the issue of entitlement to an increased rating for a skin disability.  The Board's denials were again appealed to the Court, which issued a March 2014 Order granting another Joint Motion.  This action vacated the Board's January 2013 earlier effective date denials, and returned those issues to the Board for further consideration.  

Also in the January 2013 action, the Board remanded the issue of an increased rating for a skin disability.  The remand of this issue was unaffected by the Court's March 2014 Order.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In December 2014, the Veteran's representative and an expert witness testified before a Veterans Law Judge at the Board's central offices in Washington, D.C.  A transcript of this hearing has been added to the claims file.  

A review of the Virtual VA paperless claims processing system (Virtual VA) and Veterans Benefits Management System (VBMS) reflects that these systems contain recent VA records and other documents not found within the physical claims folder.  These documents have been noted and reviewed by the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to August 30, 2002, the Veteran's seborrheic dermatitis and neurodermatitis with acne scarring and hyperpigmentation of the groin were characterized by extensive exfoliation or crusting, with nervous manifestations, but were otherwise without an exceptional or unusual disability picture.  

2.  Beginning August 30, 2002, the Veteran's seborrheic dermatitis and neurodermatitis with acne scarring and hyperpigmentation of the groin have been characterized by the constant or near-constant need for corticosteroids.  

3.  After the May 2005 Supplemental Statement of the Case, the Veteran submitted statements that clearly reflected his continued disagreement with the issues of the evaluation and effective date of his anxiety disorder.

4.  The issue of entitlement to an earlier effective date prior to February 11, 2005, is encompassed in the perfected claim of entitlement to an increased initial rating for the anxiety disorder.




CONCLUSIONS OF LAW

1.  A disability rating in excess of 50 percent prior to August 30, 2002, for seborrheic dermatitis and neurodermatitis with acne scarring and hyperpigmentation of the groin is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.118, Diagnostic Codes 7800-19 (2015).  

2.  A disability rating of 60 percent and no higher effective August 30, 2002, for seborrheic and neurodermatitis with acne scarring and hyperpigmentation of the groin is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.118, Diagnostic Codes 7800-19 (2015).  

3.  The December 2001 rating decision was timely perfected.  38 U.S.C.A. §§ 5107, 7105 (West 2014); 38 C.F.R. §§ 20.200-20.202, 20.300-20.305 (2014)

4.  The appeal concerning entitlement to an effective date prior to February 11, 2005 is moot. 38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of May 2004, May 2008, and February 2012 letters that informed the Veteran of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  In the present case, the increased rating claims on appeal was initiated prior to the enactment of the VCAA; thus, no notice was provided prior to the initial decision on that issue.  Nevertheless, VA provided subsequent notice to the Veteran via the aforementioned letters.  

VA's duty to notify was thus satisfied subsequent to the initial adjudication of this issue, and it was readjudicated on several occasions, most recently with the issuance of a supplemental statement of the case in December 2013, thus curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

As to the effective date issues, the initial VCAA notice letter was also issued to the Veteran prior to the rating decisions from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Moreover, because this appeal arises from the Veteran's timely disagreement with the disability ratings and effective dates assigned following grants of an increased rating and a TDIU, no additional notice is required regarding these downstream elements.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that, once a claim is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran has submitted a recent November 2014 private medical examination report and additional medical opinion evidence regarding the disabilities on appeal.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the issues on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Veteran was afforded a hearing before a Veterans Law Judge in December 2014.  The Board hearing focused on the elements necessary to substantiate the claim and while the Veteran opted not to be present, his representative provided evidence on his behalf.  The representative's statements demonstrated that he had actual knowledge of the elements necessary to substantiate the claims for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claims based on the current record.  

Also at the December 2014 hearing, the Veteran's representative submitted new and pertinent evidence directly to the Board, without consideration of that evidence by the AOJ.  In a subsequent December 2014 written statement, however, the representative specifically waived AOJ consideration, and requested the Board consider this evidence in the first instance.  Therefore, remand is not required for AOJ consideration of this new evidence, and the Board may consider these issues at this time.  See 38 C.F.R. § 20.1304.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Increased Rating - Skin Disability

The Veteran seeks a disability rating for seborrheic dermatitis and neurodermatitis with acne scarring and hyperpigmentation of the groin in excess of 50 percent prior to December 10, 2013, and in excess of 60 percent thereafter.  He asserts that this skin disability has resulted in a level of impairment in excess of that contemplated by the rating criteria, and an increased rating is warranted.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Fenderson v. West, 12 Vet. App. 119 (1998); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

As noted in the introduction, this increased rating claim arises from a 1993 rating decision.  During the pendency of this appeal, the criteria for the evaluation of skin disabilities were revised, effective on August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  When a law or regulation changes while an appeal is pending, the version most favorable to the claimant applies, absent legislative intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised statutory or regulatory provisions, however, may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 7104(c) (West 2014); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

The Board notes that effective October 23, 2008, the criteria for the evaluation of skin disabilities were again changed.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  However, because the revised regulatory criteria were expressly made effective on claims filed on or after the effective date, they are not applicable in the present case.

Prior to December 10, 2013, the Veteran was in receipt of a 50 percent rating effective from February 25, 1976 for his skin disability.  That rating is now protected by law.  See 38 U.S.C.A. § 110.  This disability was rated analogous to eczema under Diagnostic Code 7806.  Under the pre-August 2002 version of this Code, a 50 percent rating required ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant manifestations.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  A 50 percent rating was the maximum schedular evaluation under this Code.  

As modified effective August 30, 2002, Code 7806 provides a 60 percent rating when more than 40 percent of the entire body or more than 40 percent of exposed areas is affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118 , Diagnostic Code 7806 (2015).  In the recent case of Johnson v. McDonald, No. 14-2778 (March 1, 2016), the Court determined that systemic therapy as used within Diagnostic Code 7806 included both topical and oral corticosteroid use.  A 60 percent rating represents the maximum schedular rating available under Diagnostic Code 7806.  

The Board will first consider entitlement to a disability rating in excess of 50 percent prior to December 10, 2013 for the service-connected skin disability.  

Considering the appeal first under the prior version of Diagnostic Code 7806, the Veteran has already been awarded the maximum schedular rating for this disability.  Moreover, the only analogous diagnostic criteria for skin disabilities under the prior regulations which provided a schedular rating in excess of 50 percent was Diagnostic Code 7811, for tuberculosis luposa.  This Code provided a 100 percent rating for active cases.  38 C.F.R. § 4.118, Diagnostic Code 7811 (2002).  As the Veteran does not have a diagnosis of active tuberculosis luposa, evaluation under this Code is not warranted.  

The Board has also considered whether the rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further. 

While an extraschedular evaluation must still be considered, the Board finds no evidence that at any time during the appeal period the Veteran's skin disability presented such an unusual or exceptional disability picture as to require referral for consideration of an extraschedular evaluation.  There is no evidence of frequent hospitalization for the skin disorder, as the Veteran has not been hospitalized for this disability at any time during the pendency of this appeal.  He has at most received occasional inpatient treatment over the appeal period for the skin disability, and records of such treatment do not reflect an unusual or exceptional disability picture not otherwise contemplated by the assigned 50 percent rating.  The Veteran has not alleged and the lay and medical evidence of record does not reflect any unusual or distinct symptomatology not contemplated by the schedular criteria.  

Regarding unusual or exceptional interference with employment, while the Veteran is currently in receipt of a TDIU for the totality of his service-connected disabilities, there is no evidence of marked interference with employment due solely to the service-connected skin disorder.  The evidence of record, both lay and medical, indicates the Veteran's skin disorder does not preclude all forms of employment.  On an April 2005 VA dermatological examination, a VA examiner noted that the Veteran's skin disorders did not affect his ability to perform normal daily activities and the only skin disorder noted to cause some limitation in his ability to work was his nonservice-connected skin problems on the feet which were attributed to his nonservice-connected diabetes mellitus.  More recently, a VA physician noted in December 2013, after physically examining the Veteran, that his service-connected skin disorder did not prevent employment.  Thus, an extraschedular rating is not warranted for the Veteran's service-connected skin disorder in and of itself.  

Considering next a disability rating in excess of 50 percent under the revised version of Diagnostic Code 7806, any such award may not be effective prior to August 30, 2002, the effective date of the regulatory change, as noted above.  In February 2006, a private physician, C.L.C., M.D., stated that he had treated the Veteran since 1991 and has prescribed regular use of a topical steroid, cortisone, for the service-connected dermatitis.  As discussed above, the topical use of a corticosteroid qualifies as systemic therapy under Diagnostic Code 7806.  See Johnson, No. 14-2778.  As such, a 60 percent rating under Diagnostic Code 7806, effective August 30, 2002, is warranted for this disability.  

This award establishes a 60 percent rating effective August 30, 2002, for the Veteran's service-connected skin disorder.  A 60 percent rating represents the maximum schedular rating under Diagnostic Code 7806.  The Board notes that under the revised rating criteria, only Diagnostic Codes 7800, for burn scars or other disfigurement of the face, head, or neck or 7817, for exfoliative dermatitis offer a disability rating in excess of 60 percent under the schedular criteria for skin disabilities.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-33.  As the Veteran does not have visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or six or more characteristics of disfigurement, a higher evaluation under Diagnostic Code 7800 is not warranted.  Likewise, the Veteran does not have generalized involvement of the skin with systemic manifestations such as fever, weight loss, and hypoproteinemia; and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required during the past 12-month period, such that a higher evaluation under Diagnostic Code 7817 is warranted.  

As already discussed above, an extraschedular disability rating is also not warranted for this period.  The evidence does not reflect an exceptional or unusual level of impairment during the period in question, as the Veteran has not exhibited such circumstances as frequent or prolonged hospitalization due to his service-connected skin disorder, or excessive interference with employment.  The lay and medical evidence of record, to include the most recent VA examination in December 2013, indicate that this disability does not interfere with all forms of employment or the performance of the tasks of daily living.  The symptoms cited by the Veteran, including excessive itching, burning, and scarring of the skin are the same as those contemplated by the schedular criteria, and extraschedular consideration is not warranted.  As such, the Board finds that the schedular rating criteria are adequate to rate these service-connected disabilities; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.124a.

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has already been awarded a TDIU based on the combined effect of his service-connected disabilities.  The award of a TDIU was made effective from February 11, 2005, and the Veteran has appealed the effective date of that award.  That issue will be considered below.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case. 38 C.F.R. § 3.321(b)(1).  

III.  Finality of the December 2001 Rating Decision

The March 2014 Joint Motion made it clear that the pertinent threshold question in this case is whether the December 2001 rating decision is final.  To examine this properly, a brief history of the record is necessary.  This case has a very long and complex procedural history, further complicated by the filing of multiple overlapping claims, frequent remands and the state of the claims file which has gotten disorganized over time.  

The Veteran initially was granted service connection for hospital and treatment purposes for a skin condition in a February 1971 rating decision.  After a VA examination, in October 1971 rating decision the RO granted service connection and assigned a 30 % evaluation for the skin condition at the time characterized as acne vulgaris, face and tinea cruris.  The Veteran sought increased ratings many times over the years, including by asserting that he had a nervous condition associated with his skin condition.  An August 1976 rating decision explained that "the Veteran's skin condition is now shown to have been aggravated as veteran has developed a superimposed psychophysiologic disorder and organic condition is shown to have been worsened in its appearance."  The characterization of the service-connected disability was changed to cystic acne, atrophic striae of groin, neurodermatitis of scrotum with psychochopsychiologic dermatological disorder.  The decision increased the rating to 50% rating effective February 25, 1976 and continued to deny a passive dependent personality disorder as constitutional or developmental abnormality.  The Veteran continued to seek increased ratings and several rating decisions and even Board decisions followed.  

In November 1993, the RO issued a rating decision denying an evaluation in excess of 50 percent for the cystic acne, atrophic striae of groin, neurodermatitis of scrotum with psychophysiologic dermatological disorder.  In December 1993, the Veteran filed a Notice of Disagreement (NOD) with the November 1993 rating decision.  In January 1994, another rating decision and a Statement of the Case (SOC) were issued.  Both the January 1994 documents addressed the skin claim.   The Veteran perfected the appeal by filing a Substantive Appeal in February 1994.  In his substantive appeal he argued that his psychiatric disorder should be evaluated separately from the skin disorder.  

While the skin claim was on appeal, in September 1994 another rating decision denied an increased evaluation for the skin.  A supplemental statement of the case (SSOC) on the skin was issued in September 1995.  In August 1995, the Veteran filed a claim for a total disability rating due to individual unemployability (TDIU).  In May 1996, the RO denied the claim for TDIU. 

In September 1996, December 1996 and May 1997 the RO issued SSOC on the issue of the increased rating for the skin.  In April 1997 another rating decision denied TDIU.  In April 1997 the Veteran filed a NOD to the May 1996 denial of TDIU. In May 1997 the Veteran filed a NOD to the April 1997 deny of TDIU.  In May 1997 the RO issued a SSOC on the claim for the increased rating for the skin and in June 1997 the RO issued a SOC on TDIU. In June 1997 the Veteran perfected the appeal concerning entitlement to TDIU by submitting a valid VA Form 9.

In December 1997, the Board remanded the claims of entitlement to an increased rating for cystic acne, atrophic striae of the groin and neurodermatitis of the scrotum, with psychophysiologic dermatological disorder that was rated as 50 percent disabling and TDIU.  This remand noted that the sole service-connected disability was a combined diagnostic code for dermatologic disorder and psychological factors affecting the skin condition.  The claim was remanded as there were numerous skin disorders and psychiatric disorders and the Board hoped to reconcile the diagnoses and determine if there were actually multiple discrete disorders one or more of which is not service-connected.  The Board accordingly remanded for a psychiatry examination that should specifically indicate if any axis I diagnosis or diagnoses were associated with the service connected skin disorder and for a VA dermatology examination.  

After this development was completed, in December 2001, the RO issued a rating decision in light of the findings from the examinations ordered by the BVA remand.  The December 2001 rating decision granted service connection for a psychiatric disorder and provided a 10 percent evaluation effective November 7, 1996.  It continued the denial of the IR skin and TDIU. 

In December 2001, a SSOC was issued on the remanded claims of entitlement to an increased evaluation for the skin and entitlement to TDIU. 

In October 2002 the Veteran filed a NOD and specifically addressed chronic absence from employment, skin condition and nervous condition.  

In October 2002 the Board ordered development on the claim for an increased evaluation for the skin.  In February 2003, the Board again ordered development on the claim for the skin.  In May 2003, the Board remanded the issues of entitlement to an increased evaluation for the skin and TDIU.  In May 2004 the Board again remanded the claim.  At this time, the Board indicated the issues were 1) entitlement to an increased evaluation for neurodermatitis, seborrheic dermatitis, acne scar residuals and groin hyperpigmented patches with mild atrophic striae, evaluated as 50 percent disabling, 2) entitlement to an increased evaluation for the not otherwise specified anxiety disorder with a mixed personality disorder, evaluated as 10 percent disabling, 3) entitlement to an effective date prior to November 7, 1996 for the award of a 10 percent disability evaluation for the not otherwise specified anxiety disorder with mixed personality disorder and 4) entitlement to TDIU.  In the remand the Board specifically noted that the Veteran submitted a timely NOD to both the evaluation and effective date of the psychiatric disability and remanded the claim so an SOC or SSOC could be issued.  

In May 2005 the RO granted TDIU effective February 11, 2005, and also increased the evaluation of anxiety to 50 percent effective February 2005 and granted eligibility to DEA.  This rating decision was mailed to the Veteran June 1, 2005.

Also in May 2005, the RO issued a SSOC on the issues of the evaluation of the skin, the evaluation of anxiety, the effective date for the award of 10 percent for anxiety and entitlement to TDIU.  The cover letter to the SSOC indicates that the SSOC was mailed on May 19, 2005.  The cover letter to the SSOC informed the Veteran that this was a SSOC that contained changes or additions to the original SOC sent to the Veteran in January 1994.  The letter continued to state that "on May 11, 2004, we sent you a letter telling you what information and evidence is necessary to support this claim."  The letter noted "as of this date, no reply to this request for evidence has been received."  The letter also noted that "before returning your records to the Board of Veterans' Appeals, we are giving you a period of 60 days to make any comment you wish concerning the additional information.  A response at this time is optional.  If we receive no additional information from you within 60 days, we will return your records to the Board of Veterans' Appeals for review of the issues on appeal, and the Board of Veterans' Appeals will provide you a copy of its decision."

In June 2005, the RO received a letter from the Veteran dated May 31, 2005.  This letter referenced a letter dated May 17, 2005 that indicated that they told him in May 11, 2004 what information and evidence was necessary to support the claim and no replay to this request for evidence has been received by our office.  The Veteran reported that he did respond to the letter in July 12, 2004 and sent a copy of the evidence which consisted of a psychiatric report from Dr. Perocier Aguirre and Dr. Cruz de Taboas.  The Veteran stated "the purpose of my letter today is to set the record straight and not to raise any issues at this time.  But I am waiting your latest rating decision."

In June 2005 the Veteran sent a statement " I am not in agreement with your decision of June 1, 2005 granting me 80 percent compensation with individual unemployability of starting date as of Feb 11, 2005.  I wish to appeal this decision."  

In July 2005, the Veteran sent another letter noting that the June 2005 letter informed him that his record was being sent to the Board and he wrote to remind the Board as only part of the appeal had been answered.  He indicated the IR skin condition was still pending and required decision.  The Veteran further note "Also I would like to inform the Board that I am not in agreement with the effective date of granting 50% for anxiety.  I believe the effective date should be much earlier than February 2005."

In January 2006, the Board explained in the Introduction that 

pursuant to the Board's May 2004 remand, a May 2005 supplemental statement of the case (SSOC) was issued which, in part, addressed the initial 10 percent evaluation assigned for his service-connected psychiatric disability as well as the effective date of that award.  However, since the veteran did not perfect his appeal as to those issues by filing a timely substantive appeal in response to the SSOC, those issues also will not be addressed herein.

Accordingly, the only issue discussed by the January 2006 Board decision was the issue of entitlement to an increased disability evaluation for the neurodermatitis, seborrheic dermatitis, acne scar residuals, and groin hyperpigmented patches with mild atrophic striae that was rated as 50 percent disabling.  

In June 2006 a SOC issued on the issues of entitlement to an effective date prior to February 11, 2005 for the 50% for the anxiety disorder and entitlement to an effective date earlier than February 11, 2005 for the grant of TDIU.  The Veteran perfected this appeal by filing an August 2006 VA form 9.  

In August 2007, the Court granted a Joint Motion for Remand and vacated the January 2006 Board decision concerning the denial of a rating in excess of 50 % for neurodermatitis, seborrheic dermatitis, acne scar residuals and groin hyperpigmented patched with mild atrophic striae.  The Joint Motion did not mention the Board's notation in the Introduction that the claim for an increased evaluation for the psychiatric disability and effective date for that award were not perfected.  

In January 2009 the Board remanded the claims to ensure compliance with the August 2007 Order of the Court.  

The Board again considered the claims in January 2013.  The Board noted the issues as (1) the claim for an increased rating for the skin, (2) entitlement to an effective date prior to February 11, 2005 for the 50% for the anxiety disorder and (3) entitlement to an effective date earlier than February 11, 2005 for the grant of TDIU.  The January 2013 Board decision noted in the Introduction that the matter stemmed from a November 1993 rating decision that denied IR skin and also was on appeal from a May 2005 rating decision that granted TDIU and a 50 percent rating for anxiety, both effective February 11, 2005.  

In discussing the appropriate effective date for these two issues, however, the Board found that the Veteran had failed to timely perfect his appeal of the December 2001 rating decision.  The Board cited to the January 2006 Board decision that noted in the introduction that the issue had not been perfected and was no longer on appeal.  Accordingly, the Board found that the December 2001 rating decision became final.  The Board proceeded to deny the claim for effective dates prior to February 11, 2005 for the grants of 50% for the anxiety and the TDIU.  

The Veteran appealed the January 2013 Board decision to the Court and in March 2014 the Court granted a Joint Motion for Remand.  The Joint Motion explained that the Board did not provide adequate reasons and bases to support the finding that the December 2001 rating decision was final.  Specifically, the Joint Motion pointed out that the Appellant was instructed by the May 2005 SSOC that a substantive appeal was not necessary.  The Joint Motion further noted that the Board failed to discuss the Veterans' submission of additional evidence and argument after the May 2005 SSOC.  Accordingly "as the Board failed to address whether there was a waiver of the Substantive Appeal requirement by way of the language of the May 2005 SSOC" and "failed to address whether Appellant's May 2005 submission subsequent to the May 2005 SSOC could have been construed as a substantive Appeal" the case had to be remanded.  

A decision of the RO becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 5104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302(a), 20.1103 (2015).  A regional office decision becomes final "only after the period for appeal has run."  Jennings v. Mansfield, 509 F.3d. 1362, 1368 (Fed. Cir. 2007).  An appeal consists of a timely filed notice of disagreement and, after a statement of the case has been furnished, a timely filed substantive appeal. 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  For an appeal to be timely, the claimant must file a notice of disagreement within the year after the RO sends notice of the adverse decision; and a substantive appeal must be filed within 60 days of issuance of the statement of the case, or within the remainder of the 1-year period which follows the RO's notice of the adverse decision, whichever period ends later. 38 C.F.R. §§ 20.200, 20.302.

By regulation, this formal appeal must consist of either "a properly completed VA Form 1-9, . . . or correspondence containing the necessary information." 38 C.F.R. § 20.202.  Importantly, the failure to file (or file timely) a substantive appeal is not an absolute bar to the Board's jurisdiction, and does not automatically foreclose an appeal. Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  In Rowell, the appellant filed an untimely appeal, but as the RO accepted the appeal, which was within its authority to do, it appeared to have treated the appeal as timely, and thus there was "no problem, with regard to the timeliness of the filing of the [Form 9] Appeal, which would deprive the Board of jurisdiction over [the] case as an original claim." Id. (citing 38 U.S.C.A. § 7105(d)(3) ). See also Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding that the failure to file a timely substantive appeal does not deprive the Board of jurisdiction, as long as the RO does not close the appeal on that basis); 38 C.F.R. § 19.32 (agency of original jurisdiction may close the appeal without notice to an appellant or his or her representative for failure to respond to an SOC within the period allowed, and, if appellant files substantive appeal within the one-year period, the appeal will be reactivated).

In Percy v. Shinseki, 23 Vet. App. 37 (2009), the United States Court of Appeals for Veterans Claims (Court) distinguished the issues of a timely notice of disagreement (NOD) versus a timely Substantive Appeal and held that a timely Substantive Appeal was not a jurisdictional requirement for the Board's consideration of a Veteran's claim.  In Percy, the Court specifically found that, because the RO had never addressed the issue of timeliness in the SOC, and because the Veteran was not informed that there was a timeliness issue until his claim was before the Board, that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted his appeal.

Contrary to the Veteran's representative's argument in this case, the Board does not find that the requirement to file a substantive appeal had been waived.  Although the December 2014 statement of the Veteran's representative asserted that the parties to the Joint Motion had agreed the requirement had been waived, review of the Joint motion reflects that "the parties agree that the Board failed to provide an adequate statement of reasons or bases for its determination that the December 2001 rating decision was final."  The Joint Motion further explained that het Board "failed to address whether there was a waiver of the Substantive Appeal requirement by way of the language of the May 2005 SSOC which noted that a response was "optional."  Emphasis added. 

In this regard, the Board notes that the May 2005 correspondence that addressed the issues of an increased initial evaluation for anxiety and the effective date for the grant of service connection for anxiety was a supplemental statement of the case (SSOC), not a statement of the case (SOC).  In other words, very technically, the issues of entitlement to an increased initial evaluation for anxiety and the effective date for the grant of service connection for anxiety should be remanded for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.31(a) (2015) (providing that an SSOC can in no case "be used to announce decisions by the [AOJ] on issues not previously addressed..."); Mayfield v. Nicholson, 499 F.3d 1317, 1324 (Fed. Cir. 2007) (emphasizing a SSOC is appropriate for readjudication purposes and finding 38 C.F.R. § 19.31(a) confirms a SSOC may not announce decisions on issues not previously addressed in a preceding SOC); Hamilton v. Brown, 39 F.3d 1574, 1584 (1994).  

Given the specific facts of this particular case and the fact that this case has been ongoing for so long, however, the Board will proceed as if the May 2005 correspondence was a proper SOC.  Specifically, the Board notes that both the January 2006 and January 2013 Board decisions, along with the March 2014 Joint Motion, treated the May 2005 correspondence as a proper SOC.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives its objection by taking actions that lead the Veteran to believe that an appeal was perfected).  Accordingly, in light of the nonadversarial and pro-claimant VA claims adjudication system and the fact that VA for years has treated the correspondence as a valid SOC, the Board will continue to construe the May 2005 SSOC to be a valid SOC.

Having found the May 2005 to be a valid SOC, the Board does not find that VA waived the requirement for a Substantive Appeal.  While there was some language in the May 2005 correspondence that did not indicate a substantive appeal was necessary this is explained by the fact that the document was a SSOC and intended mainly for the issue of the increased evaluation for the skin which had already been perfected.  Unlike Percy, there is no indication that the AOJ waived the requirement for a Substantive Appeal or otherwise led the Veteran to believe the issues were on appeal.  There is no indication that the AOJ considered the issues to be on appeal as they were never certified to the Board, nor were they were not listed again on any SSOCs after that point.  The regulation 38 C.F.R. § 19.32 further state that the agency of original jurisdiction may close the appeal without notice to an appellant or his or her representative for failure to respond to an SOC within the period allowed.  Furthermore, in January 2006, the Board indicated that the Veteran had failed to timely appeal the issues and neither the Veteran, nor his representative, argued that this was incorrect at the time.  In short, there was no correspondence from VA that indicated VA felt the issues were on appeal so as to mislead the Veteran.  

That being said, however, the Veteran further argued that it was error to not consider whether any of his statements could be construed as substantive appeals.  In this case, after the issuance of the May 2005 SSOC, the Veteran sent a letter referencing a May 17, 2005 letter.  This appears to be a typo as the content of that letter, as described by the Veteran, matches exactly the May 19, 2005 cover letter to the SSOC.  Significantly, the Veteran also stated that "the purpose of my letter today is to set the record straight and not to raise any issues at this time."  In short, the content of this letter, although it directly references the SSOC, does not clearly indicate a desire to continue the appeal as it does not list a specific error of fact or law relating to the decision but rather was meant to set the record straight as to the evidence submitted.  see e.g. 38 C.F.R. § 20.202 (noting that the substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction and further noting that the Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal but the Board may dismiss any appeal which fails to alleges specific error of fact or law in the determination being appealed.)  The Board considered whether the statement raised an issue of fact as it asserted that evidence submitted was not considered; however, review of the evidence section from the May 2005 SSOC clearly notes that both the letter from Dr. Cruz and Dr. Aguirre were considered in connection with the SSOC.  Thus, there is a discrepancy between the cover letter and the substantive discussion and it appears the Veteran was seeking to correct the misstatement in the cover letter.

Reviewing the statements of June 2005 and July 2005 reflects, however, that the RO should have construed these as substantive appeals.  In June 2005 the Veteran sent a statement "I am not in agreement with your decision of June 1, 2005 granting me 80 percent compensation with individual unemployability of starting date as of Feb 11, 2005.  I wish to appeal this decision."  This was received at VA on June 23, 2004.  In July 2005, the Veteran sent another letter noting that the June 2005 letter informed him that his record was being sent to the Board and he wrote to remind the Board as only part of the appeal had been answered.  He indicated the IR skin condition was still pending and required decision.  The Veteran further note "Also I would like to inform the Board that I am not in agreement with the effective date of granting 50% for anxiety.  I believe the effective date should be much earlier than February 2005."  This letter was received by VA on July 18, 2005.  These statements clearly reflect disagreement with the evaluation of the anxiety.  While this appears at first glance to correspond only to the more recent May 2005 rating decision, the Veteran's disagreement also would apply to the May 2005 SSOC which also addressed the evaluation of the anxiety and effective date of the anxiety.  Both statements also were received within 60 days of May 19, 2005.

Significantly, there is a November 22, 2005 letter in the file from the Veteran that noted that after June 1, 2005, his file was returned to the Board for development of other issues.  When the Veteran called to follow up on the status of the claim he was informed that volume 2 of his case was missing.  A subsequent March 2006 letter from the Veteran thanks the Director for her assistance as "shortly after your letter I was notified by the BVA that the missing volume had turned up."  

Given the timing of the June and July 2005 statements, the content of the letters which clearly reflect continued disagreement with the evaluation and the effective date of the anxiety disorder, and the confusion surrounding the file which was temporarily missing and later found but not properly refiled once found, the Board finds that these statements should have been accepted in lieu of a Substantive Appeal.  Considering the nonadversarial and pro-claimant VA claims adjudication system and reviewing the evidence in a liberal manner, the Board construes the Veteran's June 2004 and July 2005 statements as statements in lieu of 9 and accepts the issue as on appeal.

Earlier Effective Date prior to February 11, 2005 for the Increased 50 percent evaluation for Anxiety Disorder

As noted in the introduction, this appeal initially stemmed from the appeal of a May 2005 rating decision that granted an increased 50 percent evaluation for anxiety effective February 11, 2005 and included a claim for an effective date prior to February 11, 2005 for the grant of an increased 50 percent evaluation for anxiety.  

As discussed in detail above, however, the Board has found that the Veteran timely appealed a prior December 2001 rating decision.  The Veteran's appeal thus includes both the initial rating assigned and the effective date for the grant of service connection.  As the Veteran has timely appealed the initial rating, his appeal consists of the following questions: 1) whether an evaluation in excess of 10 percent is warranted for the period from November 7, 1996 to February 10, 2005 and 2) whether an evaluation in excess of 50 percent is warranted for the period beginning February 11, 2005.  In other words, the question as to the proper date of the increase is encompassed within the claim of entitlement to an increased initial rating.  See e.g. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999) (noting that for claims stemming from the initial assignment of a disability rating, the severity of the disabilities at issue is to be considered during the entire period from the initial assignment of a disability rating to the present time); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (discussing staged ratings); AB v. Brown, 6 Vet. App. 35 (1993).  Indeed, viewing the claim as an increased initial rating could allow for a greater benefit.  Compare Fenderson v. West, 12 Vet. App. 119, 125-126 (1999) with 38 U.S.C.A. § 5110(b) (indicating the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date); 38 C.F.R. § 3.400(o); Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide veterans with a one-year grace period for filing a claim following an increase in a service-connected disability).  Accordingly, the appeal concerning the effective date for the 50 percent evaluation is dismissed as moot. 


ORDER

A disability rating in excess of 50 percent prior to August 30, 2002, for seborrheic dermatitis and neurodermatitis with acne scarring and hyperpigmentation of the groin is denied.  

A disability rating of 60 percent and no higher effective August 30, 2002, for seborrheic and neurodermatitis with acne scarring and hyperpigmentation of the groin is granted.  

A timely substantive appeal as to the issues of entitlement to an increased initial rating for anxiety, rated as 10 percent for the period from November 7, 1996 until February 10, 2005 and as 50 percent disabling for the period beginning February 11, 2005 and entitlement to an effective date prior to November 7, 1996 for the grant of service connection for anxiety disorder has been submitted and the appeals of these issues are perfected.  To this extent only, the appeal is granted.

The appeal concerning entitlement to an effective date prior to February 11, 2005 for the increased 50 percent evaluation for anxiety is moot.  


REMAND

Having found the December 2001 rating decision is not final, the Board finds another remand is necessary.  Specifically, the issues on appeal have changed from entitlement to an earlier effective date prior to February 11, 2005, for the grant of the increase to 50 percent for anxiety to entitlement to an earlier effective date prior to November 7, 1996, for the grant of service connection for anxiety and entitlement to an increased initial rating for anxiety, rated as 10 percent for the period from November 7, 1996 until February 10, 2005 and as 50 percent disabling for the period beginning February 11, 2005.

In this respect, under 38 U.S.C. § 7104(a), all decisions by the Secretary, including claims to reopen, "shall be subject to one review on appeal to the Secretary." 38 U.S.C. § 7104(a) ("All questions in a matter which ... is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary."); 38 C.F.R. § 20.101(a) .

Given the length of time this has been on appeal, the Board considered whether it could proceed with a decision on the merits.  However, over 10 years have passed since the last issuance of a SSOC and multiple volumes of evidence have been added to the claims file.  Furthermore, the issues being considered have changed from an earlier effective date for an increase where at best the AOJ considered evidence from one year prior to the date of the claim, to an increased initial staged rating and a claim for an earlier effective date for the grant of service connection.  Compare  38 C.F.R. § 38 C.F.R. § 3.400(o)(discussing the effective dates for claims for increased ratings) with 3.400 (b)(2)(discussing the effective dates for claims for service connection) and 38 C.F.R. § 4.1-4.14 and 4.125-4.130 (discussing increased rating claims and ratings of mental disorders).

Accordingly, in order to preserve the Veteran's right to one review on appeal, the claims are remanded to allow the AOJ to review the totality of the evidence over the entire appeal period. 38 C.F.R. § 19.37.

With regard to the issue of entitlement to an earlier effective date for the grant of TDIU, any decision on the increased rating and earlier effective date being remanded, and the claim granted herein, may affect the claim for a TDIU.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue). Consideration of entitlement to an earlier effective date for the grant of TDIU must therefore be deferred until the intertwined issues are resolved or prepared for appellate consideration. See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issues of (1) entitlement to an increased initial evaluation for anxiety, rated as 10 percent for the period from November 7, 1996 until February 10, 2005 and as 50 percent disabling for the period beginning February 11, 2005 (2) entitlement to an effective date prior to November 7, 1996 for the grant of service connection for anxiety disorder and (3) entitlement to an earlier effective date prior to February 11, 2005 for the grant of TDIU with application of all appropriate laws and regulations and consideration of any additional information obtained since issuance of the most recent SSOC in May 2005.  If the decision with respect to the claim remains adverse to the Veteran, he should be furnished another Supplemental Statement of the Case and afforded a reasonable period of time within which to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


